People v Egbunike (2015 NY Slip Op 08433)





People v Egbunike


2015 NY Slip Op 08433


Decided on November 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-06795
 (Ind. No. 1239/13)

[*1]The People of the State of New York, respondent, 
vEmmanuel C. Egbunike, appellant.


Del Atwell, East Hampton, N.Y., for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Anne E. Oh of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Camacho, J.), rendered November 15, 2013, convicting him of attempted criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that his guilty plea was not knowing because the County Court failed to advise him that his conviction might eventually result in his being deported. The record of the plea proceeding belies the defendant's contention. Specifically, it shows that the court made the defendant fully aware of the possibility of deportation, and that he chose to plead guilty anyway. Thus, his contention that his guilty plea was not knowingly entered is without merit (see People v Martial, 125 AD3d 688, 689; People v Taveras, 123 AD3d 745; People v DiPietro, 115 AD3d 977, 977).
The defendant's remaining contention is without merit.
BALKIN, J.P., CHAMBERS, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court